Citation Nr: 1108280	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Friedreich's ataxia.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for Friedreich's ataxia.

A Travel Board hearing was held in April 2010 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Preliminarily, the Board notes that there may be an issue as to whether this claim was in fact previously adjudicated.  The Veteran filed a claim for service connection for multiple sclerosis which was denied in April 1982 and May 1982 rating decisions because the RO found that the evidence indicated the onset of the disease was too remote from service.  The Veteran did not file a substantive appeal.  See 38 C.F.R. § 20.200 (2010).  Accordingly, those rating decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302; 20.1103 (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court recently held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court determined that a previous decision of the RO had explicitly considered whether the appellant had any diagnosed psychiatric condition that could be related to service.  The Court found that "any" psychiatric condition included a psychological nervous condition.  Therefore, appellant's submission of further evidence relating to a nervous condition did not introduce a new claim based on a distinctly diagnosed condition from the claim for a stress disorder previously denied by the RO.  See id.

Here, in the April and May 1982 rating decisions, the RO denied service connection for multiple sclerosis.  The Veteran's current claim is for Friedreich's ataxia.  The Board finds that under cases cited above, the denial of multiple sclerosis in the 1982 rating decisions was a separate claim, and those decisions did not discuss "any" neurological condition.  The previous claim relied on a diagnosed condition distinct from that which is currently on appeal, and therefore new and material evidence is not required.


FINDING OF FACT

Friedreich's ataxia has been shown to have first manifest in service.


CONCLUSION OF LAW

Friedreich's ataxia was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in December 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  In that regard, he received complete notice regarding his claim for service connection.

The Veteran's private treatment records, VA treatment records, VA authorized medical opinion, lay statements, and hearing transcript have been associated with the claims file.  A formal finding on the unavailability of the Veteran's service treatment records is associated with the claims file.  See June 2008 Memorandum.  The Veteran was notified that his service treatment records were not available and that he should submit copies of those records.  See June 2008 RO letter.  To date, however, no copies of the Veteran's service treatment records have been associated with the claims file.

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board specifically notes that a Veterans Health Administration (VHA) opinion was obtained in this case.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA opinion obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; and documents and considers the relevant medical facts and principles; and, to the extent possible, provides an opinion as to the etiology of the Veteran's Friedreich's ataxia.  

The Board notes that the VHA examiner was unable to provide an opinion as to the etiology of the Veteran's Friedreich's ataxia without resort to speculation.  The U.S. Court of Appeals for Veterans Claims (Court) recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed below, however, the examiner in this case provided a basis for his speculative opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Evidence

As noted above, service treatment records are not available for review.  Private treatment records from Dr. P.S. dated October 1966 reflect a diagnosis of a central nervous system disease, manifested by ataxia and scanning speech.  The etiology was not definitely determined.

A letter from Dr. J.H. dated October 1966 noted that multiple sclerosis was the most likely working diagnosis, though progressive cerebellar degeneration could not be completely ruled out.

Additional records dated March 1973 from Dr. A.H. reflect possible multiple sclerosis symptoms dating back to 1961.  The treating physician noted that if the Veteran had active multiple sclerosis, then steroids would be helpful.  However, this was apparently not the case.  

In a statement dated in June 1977, Dr. D.R. indicated that he was unable to locate the Veteran's records.  He stated that he did remember the Veteran and that a diagnosis of multiple sclerosis was made.  Dr. D.R. reported that he had provided professional treatment in the late 1950s.  In a letter dated October 1980, Dr. D.R. reported that he suggested in September 1966 that the Veteran have a neurological consultation because it was his opinion that the Veteran had early multiple sclerosis.  However, he reported that he also remembered the Veteran's situation even prior to the September 1966 visit.  He stated that the early signs and symptoms of multiple sclerosis were extremely varied and always vague.  However, it was his opinion that the onset of the Veteran's disease preceded his diagnosis by 8 to 10 years.  He noted that this information could be verified in any good neurological text.

Dr. P.S. authored a letter in February 1982.  He stated that he first saw the Veteran in December 1966 and admitted him to the hospital a short time later.  He was seen by a neurosurgeon, who thought his condition was probable multiple sclerosis.  No treatment was given.  Dr. P.S. saw the Veteran on five subsequent occasions.  He initially had some trouble with speaking and walking, but there was no further progression of his symptoms since that time up until 1969, the last time that Dr. P.S. saw the Veteran.

Dr. G.W. related in a January 1991 letter to an insurance company that the Veteran had been seen by him for multiple sclerosis since June 1988.  He noted that the diagnosis was a long-standing one, dating back to 1961.  

In a January 2005 statement, the Veteran indicated that he experienced irregularities in his gait prior to his discharge in 1956.  He further stated that his condition was diagnosed as multiple sclerosis for many years.  However, after the development of the MRI machine, he was diagnosed with Friedreich's ataxia.   He stated that physicians have told him that the nervous strain of military service has heightened the degeneration of his sensory perception.

VA treatment records dated August 2006 list Friedreich's ataxia among the Veteran's active problems.

In a December 2007 statement, the Veteran clarified that he felt his condition was aggravated while in the military.

In a December 2008 statement, the Veteran indicated that his condition began before his separation from active duty.  The Veteran also submitted a statement attached to his VA Form 9 in April 2009.  He noted that his symptoms first manifested while marching in service, when he had to swing his arms excessively in order to maintain his balance.  He was reprimanded for this.  He also recalled going on sick call to see why he could not maintain his balance.

The Veteran testified at a Travel Board hearing in April 2010.  He again noted that he was reprimanded by his drill sergeants for swinging his arms while marching.  He had to do this to keep his balance.  Very shortly after his discharge from service, he drove from California to his sister's home in Illinois.  Upon his arrival, he was unable to stand up.  At the time, he attributed his problems to driving fatigue.  Since that time, he had difficulties with balance and movement.  He recalled being diagnosed with multiple sclerosis approximately 3 or 4 years after service.  That was his working diagnosis for at least 20 years.  After he was examined using an MRI machine, his diagnosis was changed to Friedreich's ataxia.  The Veteran's spouse also testified that she had known the Veteran since about 1963.  Since that time, he had experienced locked knees and difficulty standing up.  

A VHA opinion was obtained in December 2010.  The examiner reviewed and summarized the relevant treatment records and hearing testimony.  With respect to the question of whether the Veteran's symptoms first manifested in service or within one year of service, he could not resolve the issue without resorting to speculation.  He noted that the age of onset of Friedreich's ataxia varied, and that there were mild forms and late onset forms which may present in adulthood.  It was possible that the Veteran first recognized signs of his condition while at boot camp, but did not seek treatment until several years later.  Given the gradual nature of the disease, however, it was more likely that he would already be mildly symptomatic at the time of his entry to boot camp, though the examiner acknowledged that this statement was speculation.  The time between onset and limitation to a wheelchair was typically about 15 years.  However, this time frame also varied greatly among patients and was not a helpful indicator for a clear definition of onset.  The examiner noted that the progressive course of the disease and limited medical information available was consistent with Friedreich's ataxia.

The examiner also noted that it was unlikely that the Veteran's military service aggravated his condition.  The nature of Friedreich's ataxia was a slow progression, beginning with worsening gait and coordination, and progressing into a bedbound state.  The progression noted in the Veteran's records was typical for the disease.  Factors such as heat and fever may transiently aggravate or unmask symptoms of neurodegenerative disorders.  There was often fatigue that made physical tasks harder.  Depression and emotional liability were not uncommon.  However, these issues do not alter the clinical course.

C.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  History provided by a veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition for disorders not noted on the entrance examination report, VA must show by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  In a 1990 opinion, the VA General Counsel determined that a congenital or hereditary disease could be service connected if it was shown that the disease was first manifested during active military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990) (Finding that diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty.").  VA General Counsel stated that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  Id.

The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at sometime in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.

Thus, according to the General Counsel, if a claimant had a congenital or hereditary predisposition to a disability prior to service, but no manifestations, but later manifested the disease during active military service, service connection may be granted.  See Id.  General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).

D.  Analysis

Based on the evidence of record, the Board finds that service connection for Friedreich's ataxia is warranted.

At the outset the Board notes that Friedreich's ataxia is a hereditary disease.  See VAOPGCPREC 67-90, 82-90 (July 18, 1990); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  Accordingly, the Board must inquire first as to whether the appellant was sound at entry to service.  See 38 C.F.R. § 3.306 (2008); see also Quirin, supra.

The Veteran's service treatment records are not available for review.  Therefore, he is presumed to have been in sound condition on service entrance.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the Veteran's service medical records including his service entrance examination report are unavailable and are presumed to have been lost in a fire, the presumption of soundness attaches).  Thus, the Veteran must be considered to have been in sound condition when he entered service unless there is clear and unmistakable evidence of disability that existed prior to service as well as clear and unmistakable evidence that such disorder was not aggravated by service.  In view of the speculative nature of the VHA opinion regarding the existence of symptoms prior to entry into service, and the lack of any other evidence suggesting a preexisting condition, it cannot be said that there is clear and unmistakable evidence to rebut the presumption of soundness.  The Board therefore proceeds with consideration of this appeal assuming that there were no preexisting manifestations of disease.

The next question is whether Friedreich's ataxia was manifested during service, or within the one year presumptive period for organic diseases of the nervous system.  Again, the Board notes that service treatment records are not available for review. 

The evidence includes two competent medical opinions regarding the onset of the Veteran's condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The October 1980 opinion of Dr. D.R. indicated that the onset of the Veteran's disease preceded his September 1966 diagnosis by 8 to 10 years.  However, the probative value of this opinion is limited.  The Board notes that this physician was discussing multiple sclerosis, whereas the Veteran's present diagnosis and claim concern Friedreich's ataxia.  Moreover, the 8 to 10 year range provided is not specific enough to show that the onset of the Veteran's disease was during service or within one year of discharge.  The Veteran was discharged in May 1956, and the diagnosis in question was made in September 1966.

The VHA opinion in this case concluded that the question of whether Friedreich's ataxia first manifested during service or within a year of discharge could not be answered without resort to mere speculation.  This was based primarily on the fact that the age of onset and progression of the disease varied among individuals, and the examiner could not determine a date of onset without documented complaints or treatment prior to or during service.  

A speculative opinion is inconclusive, not positive or negative, and therefore does not constitute evidence either for or against a claim. Further, the Court has held that medical opinions which are speculative, general or inconclusive in nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  However, the Board specifically notes that supporting language in the opinion supports the conclusion that the symptoms described by the Veteran were the result of Friedreich's ataxia.  The VHA examiner was unable to determine whether the Veteran's symptoms first manifested in service, or whether he was mildly symptomatic prior to service.

The VHA opinion also specifically stated that the Veteran's Friedreich's ataxia was not aggravated by service, based on the progression demonstrated in the available treatment records.   

The Board has also considered the Veteran's own statements made in support of his claim.  In written statements and oral testimony, the Veteran reported difficulties with balance and walking first occurring during service.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his Friedreich's ataxia was either incurred in or aggravated by service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the statements of the Veteran offered in support of his claim are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

However, the Veteran is competent to report the symptoms he observed and experienced firsthand during and after service.  As noted above, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d at 1167; see Caluza v. Brown, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In this case, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Board finds that difficulties with balance and movement are symptoms that a veteran is competent to describe.  See Barr, supra; also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran has consistently reported the onset of symptoms during service, and his testimony and treatment records confirm ongoing symptoms since service.  As such, the Board finds his assertions regarding continuous balance and movement problems since service entitled to some probative weight.  However, even where a veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  In this regard, the Board notes that the VHA opinion stated that the available medical information, together with the Veteran's progressive course, was consistent with Friedreich's ataxia.  After a review of the claims file, the evidence is at least in equipoise as to the issue of whether symptoms in service were the first manifestations of the Veteran's current Friedreich's ataxia.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for Friedreich's ataxia is warranted.


ORDER

Service connection for Friedreich's ataxia is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


